UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1631


JENNIFER D. MARSHALL; DAVID C. MARSHALL,

                      Plaintiffs – Appellants,

          v.

ETHICON, INCORPORATED; JOHNSON & JOHNSON,

                      Defendants – Appellees,

          and

JOHNSON & JOHNSON, INC.,

                      Defendant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.    Joseph R. Goodwin,
District Judge. (2:12-cv-02809; 2:12-md-02327)


Submitted:   November 14, 2016            Decided:   November 21, 2016


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tracy W. Houck, Ron Riggle, HOUCK & RIGGLE, LLC, Ruston,
Louisiana,   for   Appellants.   David   B.   Thomas,   Daniel  R.
Higginbotham, THOMAS COMBS & SPANN, PLLC, Charleston, West
Virginia; Christy Jones, John C. Henegan, Sr., Susana Moore
Moldoveanu,   BUTLER   SNOW  LLP,   Ridgeland,   Mississippi,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Jennifer       D.    and       David     C.    Marshall    appeal      the    district

court’s    orders    dismissing            this     action   for    failure       to   effect

timely     service       of        process     and    denying       their     motion      for

reconsideration.              We    have     reviewed    the    record      and    find   no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.               Marshall v. Ethicon, Inc., Nos. 2:12-cv-

02809, 2:12-md-92327 (S.D.W. Va. Jan. 26 & May 27, 2016).                                  We

dispense    with     oral          argument        because    the    facts     and     legal

contentions    are       adequately          presented   in    the    materials        before

this court and argument would not aid the decisional process.



                                                                                   AFFIRMED




                                               3